 8:20-cv-03284-HMH         Date Filed 12/01/20      Entry Number 18        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

Terry L. Dunn-Fischer,                        )
                                              )
                       Plaintiff,             )      C.A. No. 8:20-3284-HMH-KFM
                                              )
               vs.                            )          OPINION & ORDER
                                              )
Greg W. Reed, Oconee County,                  )
Oconee County Sheriff’s Department,           )
                                              )
                       Defendants.            )

        This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Kevin F. McDonald made in accordance with 28 U.S.C. § 636(b) and Local

Civil Rule 73.02 of the District of South Carolina.1 Terry L. Dunn-Fischer (“Plaintiff”),

proceeding pro se, brings this action pursuant to 28 U.S.C. § 1915. In his Report and

Recommendation, Magistrate Judge McDonald recommends dismissing the action without

prejudice and without issuance and service of process.

        Plaintiff filed objections to the Report and Recommendation. Objections to the Report

and Recommendation must be specific. Failure to file specific objections constitutes a waiver of

a party’s right to further judicial review, including appellate review, if the recommendation is

accepted by the district judge. See United States v. Schronce, 727 F.2d 91, 94 & n.4 (4th Cir.

1984). In the absence of specific objections to the Report and Recommendation of the




       1
          The recommendation has no presumptive weight, and the responsibility for making a
final determination remains with the United States District Court. See Mathews v. Weber, 423
U.S. 261, 270 (1976). The court is charged with making a de novo determination of those
portions of the Report and Recommendation to which specific objection is made. The court
may accept, reject, or modify, in whole or in part, the recommendation made by the Magistrate
Judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
8:20-cv-03284-HMH          Date Filed 12/01/20       Entry Number 18        Page 2 of 2




magistrate judge, this court is not required to give any explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Upon review, the court finds that Plaintiff’s objections are non-specific, unrelated to the

dispositive portions of the magistrate judge’s Report and Recommendation, or merely restate her

claims. Accordingly, after review, the court finds that Plaintiff’s objections are without merit.

Therefore, after a thorough review of the magistrate judge’s Report and the record in this case,

the court adopts Magistrate Judge McDonald’s Report and Recommendation and incorporates it

herein by reference.

       It is therefore

       ORDERED that this action is dismissed without prejudice and without issuance and

service of process.

       IT IS SO ORDERED.

                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

Greenville, South Carolina
December 1, 2020


                              NOTICE OF RIGHT TO APPEAL

       The Plaintiff is hereby notified that she has the right to appeal this order within thirty

(30) days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                 2
